Exhibit 10.2


Amendment No. 2 to Secured Promissory Note


and


Amendment No. 1 to Note Purchase Agreement and Security Agreement


In consideration of the mutual covenants and promises contained herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
the parties hereby acknowledge, it is hereby agreed as follows:


Parties


"PokerTek" shall refer to the following:


PokerTek, Inc.
1 150 Crews Road, Suite F
Matthews. NC 28105


"The Purchasers" shall refer to the following persons collectively:


Lyle Berman
James Crawford
Gehrig White
Arthur Lomax
All c/o PokerTek, Inc.
1150 Crews Road, Suite F
Matthews, NC 28105


Agreement


This Agreement (hereafter, the "Agreement") is made and entered into as of
September 10, 2009 (the "Effective Date") by and between PokerTek and the
Purchasers and constitutes Amendment No. 2 to the Secured Promissory Note dated
on or about March 21, 2008, and it also constitutes Amendment No. 1 to the Note
Purchase Agreement dated on or about March 21, 2008 and Amendment No. 1 to the
Security Agreement dated on or about March 21, 2008. (Collectively, these three
agreements of March 2008 are referred to herein as the "Original 2008
Agreements.")


1.           Novation, Accord, and Satisfaction of Prior Debt.


The Purchasers hereby agree that they shall convert the debt owed to them by
PokerTek under the Original 2008 Agreements into PokerTek common stock at the
following conversion price: Eighty-three ($0.83) per share, which represents the
consolidated closing bid price as of September 10, 2009 on the NASDAQ Capital
Market for PokerTek common stock. Each of the Purchasers shall convert the
following amounts of debt into PokerTek common stock:
 
 
 
 

--------------------------------------------------------------------------------

 
 
·      
Lyle Berman: hereby agrees to convert $500,000 of debt into 602,410 shares of
common stock.

·      
James Crawford: hereby agrees to convert $500,000 of debt into 602,410 shares of
common stock.

·      
Arthur Lomax: hereby agrees to convert $200,000 of debt into 240,964 shares of
common stock.



Such conversion of debt into common stock, to the extent of the conversion,
shall constitute a complete accord and satisfaction of all rights and
obligations arising from or related to the Original 2008 Agreements, and shall
further constitute a novation of the Original 2008 Agreements as set forth
herein.


2.           Amendment and Modification of Security Encumbered.


The Purchasers hereby release their security interests in the Collateral
described in the Original 2008 Agreements, to the extent of their debt
conversion. Gehrig White shall retain a security interest in 25% of the 155
PokerPro tables “in the field” owned by PokerTek as of the Effective Date of the
Original 2008 Agreements, and reasonably related peripherals thereto. Mr. Lomax
shall retain a security interest in 15% of the 155 PokerPro tables “in the
field” owned by PokerTek as of the Effective Date of the Original 2008
Agreements, and reasonably related peripherals thereto. This modification of the
security interests in the Collateral shall constitute a complete accord and
satisfaction of the Original 2008 Agreements, and shall also constitute a
novation of such Agreements.


3.           All Other Provisions of Original 2008 Agreements Remain in Force.


Except as amended by this Agreement, all other provisions of the Original 2008
Agreements that are not inconsistent with this Agreement shall remain in full
force and effect, and they are hereby ratified and affirmed. Any contrary or
additional terms and conditions attached to or part of any purchase order or
similar document related to this Agreement shall be invalid and non-binding on
the Parties.


Each Purchaser acknowledges that he has had the opportunity to consult legal
counsel concerning this Agreement, has read and understood it, is fully aware of
its legal effect, and has entered into it freely based on his own judgment and
not on any representations or promises other than those contained in this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


AGREED TO as of the Effective Date first set forth above.
 
 
PokerTek:
 
Purchaser:
     
 /s/ Mark Roberson
 
/s/ Lyle Berman
By: Mark Roberson
 
By: Lyle Berman
Its: Acting CEO & CFO
         
Purchaser:
 
Purchaser:
     
/s/ Gehrig White
 
/s Arthur Lomax
By: Gehrig White
 
By: Arthur Lomax
           
Purchaser:
         
/s/ James Crawford
   
James Crawford
   

 
 